Citation Nr: 0108067	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  95-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for acneiform rash and 
cysts, claimed as residuals of exposure to a herbicide agent.  

2.  Entitlement to service connection for a chronic 
respiratory disorder, to include sinus drainage problems, 
claimed as a residual of exposure to a herbicide agent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971, including service in Vietnam from May 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for a skin rash and cysts, claimed as secondary to exposure 
to a herbicide agent; from a July 1995 rating decision, which 
denied service connection for a chronic respiratory 
condition, to include sinus drainage problems, claimed as a 
residual of exposure to a herbicide agent; and from an August 
1997 rating decision, which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and assigned the disability a 10 percent rating, effective 
from December 1994, the date of receipt of the veteran's 
claim for service connection for PTSD.  

The veteran appealed the denials of service connection and 
expressed his dissatisfaction with the initial 10 percent 
evaluation assigned his PTSD.  The veteran testified at a 
personal hearing held at the RO before a hearing officer in 
May 1996.  In a June 1998 rating decision, the RO increased 
the disability rating for PTSD from 10 percent to 30 percent, 
effective from December 1994.  In January 1999, the veteran 
presented testimony during a video hearing before the 
undersigned Member of the Board in support of his claim that 
the disability evaluation for PTSD warranted more than the 
initially assigned 30 percent rating.  

On appeal, the Board raised the issue of whether a 
substantive appeal of the issue of the propriety of the 
initial 30 percent rating for PTSD was timely filed.  The 
case was remanded to the RO for further development in March 
1999.  

In July 1999, the RO determined that the veteran had not 
filed a timely substantive appeal with the initial disability 
rating assigned his service-connected PTSD, and the veteran 
was advised of the decision.  Again, the veteran testified at 
a video hearing before the undersigned Member of the Board in 
December 1999.  During that video hearing, the veteran 
specifically withdrew from appellate consideration the issue 
of whether the substantive appeal with regard to the 
propriety of the initial 30 percent rating for PTSD was 
timely filed.  As the Board has not yet rendered a final 
decision in regard to that issue, it is properly withdrawn 
and is not for adjudication by the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204 (2000).  Additionally, 
during the same hearing, the veteran appeared to raise a 
previously denied issue of entitlement to service connection 
for stomach problems, claimed as secondary to exposure to a 
herbicide agent.  

The Board again remanded the case to the RO in March 2000 for 
further development, to include referral of the issue of 
service connection for stomach problems, claimed as residuals 
to exposure to a herbicide agent.  Currently, that issue is 
not before the Board.  Following completion of the Board's 
remand directives, the RO denied the veteran's claims for 
service connection for a skin rash, cysts, and respiratory 
condition, including sinus drainage problems, as residuals of 
exposure to a herbicide agent, and the case was returned to 
the Board.  

In December 2000, the Board solicited a medical expert's 
opinion on the issue of service connection for skin rash and 
cysts as residuals of exposure to a herbicide agent.  In 
January 2001, the medical expert's opinion was received at 
the Board and a copy of the opinion was presented to the 
veteran's representative for review and response.  In reply, 
the appellant's representative related that he had no further 
evidence or argument to present.  


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam from May 
1970 to November 1971.  

2.  The veteran's currently diagnosed skin conditions are 
acneiform rash and cystic lesions.  

3.  There is competent medical opinion of a nexus or link 
between the veteran's currently diagnosed acneiform rash and 
cystic lesions and active military service.  


CONCLUSION OF LAW

The veteran's currently diagnosed acneiform rash and cystic 
lesions were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's military personnel records show that, while 
serving on active duty in Vietnam between May 1970 and 
November 1971, he was assigned to an artillery unit (a 
service battery of the 6th Battalion, 32nd Artillery Division) 
as a welder, and for his last month in country, as a security 
guard.  On return from Vietnam, he was separated from active 
duty.  The United States Army and Joint Services 
Environmental Support Group (renamed the United States Armed 
Services Center for Research of Unit Records, hereinafter 
referred to as Center) noted in June 1996 that the veteran's 
unit main base area locations were Phu Hiep and Phan Rang, 
Vietnam.  

At service entrance, large burn scars were seen on both arms 
and shoulders and on the top of the veteran's head and behind 
the left eye.  His service medical records do not show any 
complaints or symptomatology pertaining to a skin condition.  
His service separation examination report of November 1971 
indicates the previously noted burn scars, but otherwise his 
skin was considered normal.  The report contains no 
indication of any skin condition or history thereof.  

Post-service, he underwent Agent Orange protocol examination 
in March 1981.  The report notes his childhood burn scars, 
but no current skin condition.  A private medical examination 
in January 1988 reported the veteran had a rash and itching.  

The report of the veteran's September 1995 VA examination 
notes that he related he was a welder in service and that he 
had been exposed to Agent Orange while cutting up the actual 
container drums used for the herbicide.  He stated that a 
cutting torch was used and, as the barrels were under 
pressure, fumes and splash-backs were common.  He claimed 
that he had been experiencing rashes and pimples, like a 
diaper rash, on his arms, and pimples on his face 
episodically, which he stated was from six to ten episodes a 
year.  He described the episodes as lasting from days to 
months, which resolved on their own.  He described the 
pimples as extremely pruritic, with no exacerbating factor, 
pattern, or weather related relation to the occurrences.  At 
the time of the examination, his skin was free of any 
abnormalities, including rash and pimples.  The examiner's 
assessment included Agent Orange exposure with recurrent 
rashes.  

During the veteran's personal hearing in May 1996, he 
described the frequency and severity of his skin condition, 
especially on his face.  As for those, he noted that they 
were like pimples or acne.  Sometimes, they were all over his 
face and, at other times, he would have only one or two.  He 
described them as a boil that swelled, broke and went away.  

A VA medical report pertaining to the veteran's Agent Orange 
protocol examination was received by the RO in February 1997.  
The report noted that no significant medical diagnosis(es) 
was found that was related to Agent Orange.  The diagnoses 
included sores on the legs and lower extremities.  

A November 1997 private outpatient treatment report shows 
that the veteran was seen for evaluation and treatment of 
scattered lesions over the face, chest and back, described as 
scattered follicular based papules and pustules.  The 
physician's assessment included "folliculitis (Agent Orange 
related), mild."  The veteran's May 1998 private outpatient 
treatment report notes that he was being seen for acne and 
bacterial folliculitis involving the arms and face.  The 
condition was indicated as intermittent in nature and 
described as scattered erythematous follicular-based papules 
and pustules with scattered excoriation.  The physician's 
assessment was acne with bacterial folliculitis.  

During the veteran's December 1999 video hearing, he 
described the frequency and severity of his skin condition on 
his face, head, back, hands, arms, and legs.  He testified 
that, to the best of his knowledge, he first noticed the skin 
rash about a year after he was separated from active duty, 
and the cysts started within the last four or five years.  

In analyzing the veteran's claim, the Board notes that he 
essentially is contending that his current skin problems were 
caused by herbicide exposure during his active service in 
Vietnam.  He reports that he was exposed to Agent Orange by 
aerial spraying and as a welder who had to cut up used steel 
drums that had contained Agent Orange.  His service records 
reflect that he was a welder at Phan Rang, the installation 
from where Operation Ranch Hand aircraft were launched.  

By law and regulation, a veteran who, during active military 
service, served in Vietnam between January 1962 and May 1975, 
and has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  In the veteran's case, there is no such 
affirmative evidence and, given his duties while in Vietnam 
and the military base where he was stationed, the presumption 
is that he was exposed to a herbicide agent while in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).  

38 C.F.R. § 3.309(e) is very specific as to which diseases 
can be presumed service-connected due to exposure to a 
herbicide agent.  Since chloracne, or other acneiform disease 
consistent with chloracne, is one of the presumptive diseases 
listed and, since the veteran's skin conditions are currently 
diagnosed as acneiform rash and cystic lesions, he has a 
presumptive disease due to exposure to a herbicide.  

But, the regulation is also very specific as to the time 
period in which chloracne must be manifested and the degree 
to which it must be manifestation in the prescribed period in 
order for the disease to be service-connected as a 
presumptive disease due to herbicide exposure.  By 
regulation, chloracne, or other acneiform disease consistent 
with chloracne, must have become manifest to a degree of 10 
percent, or more, within a year after the last date on which 
the veteran was exposed to a herbicide agent during active 
military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The last 
date for presumed exposure will be the last date on which the 
veteran served in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

In the veteran's case, the last date for his presumptive 
exposure was November 26, 1971, the date of his separation 
from active military service.  Neither his service medical 
records or post-service medical records show any medical 
evidence of a skin condition until many years after his 
separation from active duty.  Under the circumstances, the 
pertinent regulations afford no basis for a grant of service 
connection for his currently diagnosed acneiform rash and 
cystic lesions on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Hence, service connection for the claimed 
condition may only be granted if the veteran meets the 
criteria for direct service connection.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994); see generally Hardin v. 
West, 11 Vet. App. 74, 78 (1998).  

To establish entitlement to direct service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In the course of review of this case, the Board sought an 
expert medical opinion from a specialist in dermatology.  The 
veteran's entire claims file was forwarded to the Chief of 
Staff of a VA medical center in order to review and obtain 
such opinions from the specialist.  The specialist was 
requested to review the record and furnish opinions with 
respect to: (1) whether the veteran has a chronic skin 
disease and, if so, what is the current diagnosis; and (2) is 
it at least as likely as not (50/50 or greater) that the 
veteran's in-service exposure to herbicide agents resulted in 
any current skin condition.  

The medical expert, the Director of Dermatology of a VA 
medical center responded to the Board's inquiry in a January 
2001 letter.  Essentially, the physician related that, after 
thoroughly reviewing the VA claims files, referencing the 
medical literature on skin manifestations associated with 
Agent Orange exposure, and obtaining close-up photographs of 
the veteran's face, the opinion offered was that the veteran 
has intermittent acneiform rash and cysts and that it is at 
least as likely as not that these conditions are due to Agent 
Orange exposure during his military service.  

In support of the medical opinions, the physician noted that 
the veteran had significant cutaneous exposure to Agent 
Orange while serving in Vietnam; the records from his May 
1996 and December 1999 personal hearings, and medical 
evaluation in September 1995 show that the veteran reported 
intermittent eruptions of "pimple-like" lesions on his face 
and arms, which began approximately one year after he 
completed his military service  He also reported that he has 
developed non-inflamed cysts on his hands, arms, legs, and 
feet in the last few years.  None of these skin lesions have 
been active when the veteran was examined by military 
physicians; however, he was seen by a civilian physician in 
1997 who rendered the diagnoses of acne and folliculitis, and 
denoted that the folliculitis was "Agent Orange related."

The medical expert further noted that, according to medical 
literature on skin manifestations associated with Agent 
Orange exposure, the skin condition associated with the 
cutaneous effects of halogenated aromatic compounds, 
specifically TCDD, a known contaminant of Agent Orange, is 
chloracne, which can include several types of skin lesions 
(comedones, inflammatory lesions, cystic lesions, and 
abscesses) involving the buttock, abdomen, hands, arms, feet 
and legs.  The physician noted that, in most cases, the skin 
manifestations resolve within four-to-six months of the last 
exposure to the offending chemical; however, there are 
documented cases of recurrent lesions up to thirty years 
after exposure.  

In summation, the medical expert noted that the veteran 
reported significant exposure to Agent Orange during his 
military service; within approximately one year of discharge, 
he began developing intermittent skin lesions that are 
consistent with chloracne; medical examination in 1997 
confirmed the presence of active lesions; current photographs 
(which the Board notes are not in the veteran's claims file) 
of the veteran reveal subtle skin findings consistent with 
chloracne.  For those reasons, it is the medical expert's 
opinion that it is at least as likely as not that the 
veteran's recurrent acneiform eruption and cystic lesions 
have resulted from his in-service exposure to Agent Orange.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
skin condition (acneiform rash and cystic lesions); the 
veteran sustained a disease or injury during service 
(exposure to a herbicide, Agent Orange); and there is 
competent medical opinion of a nexus, or link, between his 
currently diagnosed skin condition and his active military 
service.  See Caluza, 7 Vet. App. at 506.  Significantly, 
there is no contrary evidence of record.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's acneiform rash and cystic lesions were 
incurred in service.  Hence, service connection for the 
veteran's currently diagnosed skin condition is granted 
service connection on a direct basis.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Nonetheless, in light of the Board's grant of the veteran's 
claim for service connection for acneiform rash and cystic 
lesions, a remand to the RO to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, on that issue would serve no purpose.  


ORDER

Service connection for acneiform rash and cysts is granted.  


REMAND

The veteran also is claiming entitlement to service 
connection for a respiratory disorder, to include sinus 
drainage problems, claimed as a residual of exposure to a 
herbicide agent.  The RO has denied that claim on the basis 
that respiratory disorders, other than respiratory cancers, 
are not among the enumerated diseases for presumptive service 
connection due to exposure to a herbicide.  See 38 C.F.R. 
§ 3.309(e).  

On the other hand, the RO needs to do additional development 
before it determines whether the veteran's claimed 
respiratory condition meets the criteria for direct service 
connection.  See Combee, 34 F.3d at 1043; Hardin, 11 Vet. 
App. at 78.  In the veteran's case, his service medical 
records show that he was treated on active duty for head 
colds and congestion.  The veteran's recent VA outpatient 
treatment records show that he has been seen for bronchitis.  
However, the record includes no specific medical opinion as 
to whether there is a relationship between the symptoms noted 
in service and a current chronic respiratory disorder.  
Further, it appears that the veteran is still receiving 
regular VA treatment for various disorders; however, his most 
recent VA outpatient treatment records are dated in April 
2000.  

As regards this appeal, there appears to be medical records 
not yet associated with the veteran's claims file that may be 
pertinent to the issue of service connection for the 
veteran's claimed respiratory disorder, either as a 
presumptive residual (if respiratory cancer were shown) of 
exposure to Agent Orange, or on a direct basis.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under these circumstances, the Board finds that 
all outstanding medical treatment records should be obtained 
and associated with the record.  

As noted earlier in this decision, there has been a 
significant change in the law during the pendency of this 
appeal.  Recently, Congress clarified the VA's duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as well 
as accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required on the issue of entitlement to service connection 
for the veteran's claimed respiratory disorder for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time on the issue being remanded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  The Board finds that a remand for further 
development is now required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran's 
claimed respiratory disorder.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the claimed 
respiratory disability under 
consideration, and the RO should afford 
the veteran an opportunity to do so 
before arranging to have him undergo VA 
examination.  

2. Thereafter the RO should schedule an 
appropriate VA examination of the veteran 
in order to determine the nature and 
etiology of any current chronic 
respiratory disorder, to include sinus 
drainage problems and respiratory cancer.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, to include a complete copy of 
this REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  With respect to each disorder 
diagnosed, the physician should render an 
opinion, following the examination of the 
veteran and review of his pertinent 
medical history, to include his service 
medical records, as to whether it is at 
least as likely as not that the disorder 
is in any way related to the veteran's 
active military service, to include the 
symptoms noted therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should refer 
to formal or informal guidance that 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.304, 
3.306, and 3.309, as appropriate.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to service connection 
for a respiratory disorder, including 
sinus drainage problems, on a direct basis 
and as a residual of exposure to a 
herbicide agent while on active military 
duty.  The requisite period of time should 
be allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



